DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1, 5-8, 12-14, and 18-20 is/are pending.  Claim(s) 8, 12-14, and 18-20 is/are withdrawn.  Claim(s) 2-4, 9-11, and 15-17 is/are canceled.

Response to Arguments
Applicant’s arguments, filed 8/9/2021, with respect to the 35 USC 112 (b) and (d) rejections have been fully considered and are persuasive.  The 35 USC 112 (b) and (d) rejections of claim 7 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claim(s) 1 and 5-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The change in prior art was necessitated by Applicant’s amendment. 
Applicant argues the amended claim language is not taught by the prior art because cells as filler material would inherently attach to the fiber. The Examiner notes cells would not necessarily attach, but also agrees Simpson is silent with respect to the attachment state of the previously cited cells.  Therefore, new prior art is cited herein.    

Product-By-Process
The Examiner recognizes claim 1 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
m and a filler material at least partially encased within the tube, the material is separate from and not attached to the fibers and the filler is from the list claimed.  
In the prior art rejection in this Office action, Examiner considers claim 1 to be met when a reference teaches these structural limitations. 


The Examiner recognizes claim 5 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined the claim 5 requires the device to comprise the following structural elements: fibers each having two of the claimed polymers, in addition to the limitations of claim 1.  
In the prior art rejection in this Office action, Examiner considers claim 5 to be met when a reference teaches these structural limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over McKay (US 2015/0306278 A1), alone.
Regarding Claim 1, McKay teaches a device for facilitating bone growth (e.g. abstract, [0115], tube configuration; Figure 1), the device comprising:
a porous flexible tube comprising at least one closed end (e.g. Figure 1, each end is a closed end), wherein the porous flexible tube comprises an electrospun polymer fiber (e.g. abstract, [0109], applied via non-woven deposition) and a plurality of pores (e.g. abstract), wherein the plurality of pores are distributed homogenously along the porous flexible tube (e.g. [0011], the DBM is distributed uniformly throughout the matrix; in order for the particle to be uniformly distributed it must be in spaces (here, pores) that is also uniformly distributed), and 
a filler material at least partially encased within the porous flexible tube (e.g. abstract, DBM), wherein the filler material is separate from and not attached to the electrospun polymer fiber (e.g. [0040], at least the state of adjacent to is not attached; [0081], suspended is also not attached), wherein the filler material is DBM (discussed supra).

McKay discloses the invention substantially as claimed but fails to teach wherein the pores comprise a diameter of from about 15 m to about 50 m.
McKay teaches the pore diameter (size) is about 0.5 m to 2000 m (e.g. [0046]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McKay such that the pore diameter is about 15 m to about 50 m 
Regarding Claim 7, McKay discloses the invention substantially as claimed but fails to teach the tube inner diameter is about 5 mm to about 20 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKay such that the tube inner diameter is about 5 mm to 20 mm as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).



Claim(s) 5-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over McKay (US 2015/0306278 A1) as discussed supra in view of Simpson (US 2004/0037813 A1).
Regarding Claim 5, McKay discloses the invention substantially as claimed but fails to teach the polymer fiber comprises co-electrospun fibers selected from the group consisting of polyglycolide fibers, polycaprolactone fibers, and polylactide-co-caprolactone fibers.
Simpson teaches a matrix fiber that comprises co-electrospun fibers of PGA and PLC (e.g. Simpson, [0008]).
McKay and Simpson are concerned with the same field of endeavor as the claimed invention, namely matrices having fibers, polymers, and fillers used as bone implants. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKay such that the polymer of McKay’s matric comprises co-electrospun fibers of PGA and PLC fibers as taught by Simpson as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  Here, the predictable results are a bone implant matrix made of a known (per Simpson) fiber material.  


Regarding Claim 6, the combination of McKay and Simpson discloses the invention substantially as claimed but fails to teach the fiber comprises an antibiotic, a growth factor, a vitamin, a cytokine, a protein, or combinations thereof.

McKay and Simpson are concerned with the same field of endeavor as the claimed invention, namely matrices having fibers, polymers, and fillers used as bone implants. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of McKay and Simpson such that the fiber comprises growth factors as taught by Simpson in order to promote cell growth (e.g. Simpson, [0098], [0116], [0142]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/15/2021